
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.17


[DESIGNATED PERSONS]

LIBERTY MEDIA CORPORATION
2000 INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 19, 2004)
NON-QUALIFIED STOCK OPTION AGREEMENT

        THIS NON-QUALIFIED STOCK OPTION AGREEMENT ("Agreement") is made as
of                        , 20        (the "Effective Date"), by and between
LIBERTY MEDIA CORPORATION, a Delaware corporation (the "Company"), and the
individual whose name, address and social security number appear on the
signature page hereto (the "Grantee").

        The Company has adopted the Liberty Media Corporation 2000 Incentive
Plan (As Amended and Restated April 19, 2004) (the "Plan"), a copy of which is
attached to this Agreement as Exhibit A and by this reference made a part
hereof, for the benefit of eligible employees of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein will have
the meaning given thereto in the Plan.

        Pursuant to the Plan, the Incentive Plan Committee (the "Committee")
appointed by the Board pursuant to Section 3.1 of the Plan to administer the
Plan has determined that it would be in the interest of the Company and its
stockholders to award Options to Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide the Grantee
additional remuneration for services rendered, to encourage the Grantee to
remain in the employ of the Company or its Subsidiaries and to increase the
Grantee's personal interest in the continued success and progress of the
Company.

        The Company and the Grantee therefore agree as follows:

        1.    Definitions.    The following terms, when used in this Agreement,
have the following meanings:

        "Base Price" means $            , the Fair Market Value of a share of
L Stock on the Effective Date.

        "Business Day" means any day other than Saturday, Sunday or a day on
which banking institutions in Denver, Colorado, are required or authorized to be
closed.

        "Cause" has the meaning specified for "cause" in Section 11.2(b) of the
Plan.

        "Close of Business" means, on any day, 5:00 p.m., Denver, Colorado time.

        "Committee" has the meaning specified in the recitals to this Agreement.

        "Company" has the meaning specified in the preamble to this Agreement.

        "Effective Date" has the meaning specified in the preamble to this
Agreement.

        "Forfeitable Benefits" has the meaning specified in Section 8 of this
Agreement.

        "Grantee" has the meaning specified in the preamble to this Agreement.

        "L Options" has the meaning specified in Section 2 of this Agreement.

        "L Stock" has the meaning specified in Section 2 of this Agreement.

        "Misstatement Period" has the meaning specified in Section 8 of this
Agreement.

        "Option Shares" has the meaning specified in Section 4(a) of this
Agreement.

        "Plan" has the meaning specified in the recitals of this Agreement.

        "Required Withholding Amount" has the meaning specified in Section 5 of
this Agreement.

        "Special Termination Period" has the meaning specified in Section 7(d)
of this Agreement.

--------------------------------------------------------------------------------



        "Term" has the meaning specified in Section 2 of this Agreement.

        "Vesting Anniversary Date" means                        , 20        .

        "Year of Continuous Service" has the meaning specified in Section 7(d)
of this Agreement.

        2.    Grant of Options.    Subject to the terms and conditions herein,
pursuant to the Plan, the Company grants to the Grantee options to purchase from
the Company, exercisable during the period commencing on the Effective Date and
expiring at Close of Business on                        , 20        (the
"Term"), subject to earlier termination as provided in Section 7 below, at the
Base Price, the number of shares of Liberty Media Corporation Series A Common
Stock ("L Stock") set forth on the signature page hereto. The Options granted
hereunder are "Nonqualified Stock Options" and are hereinafter referred to as
the "L Options." The Base Price and L Options are subject to adjustment pursuant
to Section 11 below. No fractional shares of L Stock will be issuable upon
exercise of an L Option, and the Grantee will receive, in lieu of any fractional
share of L Stock that the Grantee otherwise would receive upon such exercise,
cash equal to the fraction representing such fractional share multiplied by the
Fair Market Value of one share of L Stock as of the date on which such exercise
is considered to occur pursuant to Section 4 below.

        3.    Conditions of Exercise.    Unless otherwise determined by the
Committee in its sole discretion, the L Options will be exercisable only in
accordance with the conditions stated in this Section 3.

        (a)   Except as otherwise provided in Section 11.1(b) of the Plan or in
the last sentence of this Section 3(a), the L Options may be exercised only to
the extent they have become exercisable in accordance with the provisions of
this Section 3(a). That number of L Options that is equal to            % of the
total number of L Options awarded under this Agreement (rounded down to the
nearest whole number of L Options) shall become exercisable on
each                        ,                         ,
                        , and beginning on                        ,
20        and ending on                        , 20        , and any L Options
awarded under this Agreement that do not otherwise become exercisable as a
result of rounding shall become exercisable on                        ,
20        . Notwithstanding the foregoing, (i) in the event that any date on
which L Options would otherwise become exercisable is not a Business Day, such
L Options will become exercisable on the Business Day next following such date,
(ii) all L Options will become exercisable on the date of the Grantee's
termination of employment if (A) the Grantee's employment with the Company and
its Subsidiaries terminates by reason of Disability or (B) the Grantee dies
while employed by the Company or a Subsidiary, and (iii) if the Grantee's
employment with the Company and its Subsidiaries is terminated by the Company or
a Subsidiary without Cause, any L Options that otherwise would become
exercisable during the remainder of the calendar year in which the Grantee's
employment with the Company and its Subsidiaries is terminated will become
exercisable on the date of the Grantee's termination of employment.

        (b)   To the extent the L Options become exercisable, such L Options may
be exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.

        (c)   The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the L Options and that the exercise by the Grantee of L Options will be
subject to the further condition that such exercise is made in accordance with
all such rules and regulations as the Committee may determine are applicable
thereto.

        4.    Manner of Exercise.    L Options will be considered exercised (as
to the number of L Options specified in the notice referred to in Section 4(a)
below) on the latest of (i) the date of exercise designated in the written
notice referred to in Section 4(a) below, (ii) if the date so designated is not
a

2

--------------------------------------------------------------------------------



Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:

        (a)   Written notice, in such form as the Committee may require,
containing such representations and warranties as the Committee may require and
designating, among other things, the date of exercise and the number of shares
of L Stock ("Option Shares") to be purchased;

        (b)   Payment of the Base Price for each Option Share to be purchased in
any (or a combination) of the following forms: (A) cash, (B) check or (C) the
delivery, together with a properly executed exercise notice, of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the purchase price (and, if applicable the
Required Withholding Amount, as described in Section 5 below); and

        (c)   Any other documentation that the Committee may reasonably require.

        5.    Mandatory Withholding for Taxes.    The Grantee acknowledges and
agrees that the Company will deduct from the shares of L Stock otherwise payable
or deliverable upon exercise of any L Options that number of shares of L Stock
(valued at their Fair Market Value on the date of exercise) that is equal to the
amount of all federal, state and local taxes required to be withheld by the
Company upon such exercise, as determined by the Committee (the "Required
Withholding Amount"). If the Grantee elects to make payment of the Base Price by
delivery of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the purchase price,
such instructions may also include instructions to deliver the Required
Withholding Amount to the Company. In such case, the Company will notify the
broker promptly of the Committee's determination of the Required Withholding
Amount.

        6.    Payment or Delivery by the Company.    As soon as practicable
after receipt of all items referred to in Section 4, and subject to the
withholding referred to in Section 5, the Company will deliver or cause to be
delivered to the Grantee certificates issued in the Grantee's name for the
number of shares of L Stock purchased by exercise of L Options, and (ii) any
cash payment to which the Grantee is entitled in lieu of a fractional share of
L Stock, as provided in Section 2 above. Any delivery of shares of L Stock will
be deemed effected for all purposes when certificates representing such shares
have been delivered personally to the Grantee or, if delivery is by mail, when
the stock transfer agent of the Company has deposited the certificates in the
United States mail, addressed to the Grantee, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
the Grantee or deposited in the United States mail, addressed to the Grantee.

        7.    Early Termination of L Options.    The L Options will terminate,
prior to the expiration of the Term, at the time specified below:

        (a)   Subject to Section 7(b), if the Grantee's employment with the
Company and its Subsidiaries is terminated other than (i) by the Company or a
Subsidiary (whether for Cause or without Cause) or (ii) by reason of death or
Disability, then the L Options will terminate at the Close of Business on the
first Business Day following the expiration of the 90-day period which began on
the date of termination of the Grantee's employment.

        (b)   If the Grantee dies (i) while employed by the Company or a
Subsidiary, or prior to the expiration of a period of time following termination
of the Grantee's employment during which the L Options remain exercisable as
provided in Section 7(a) or Section 7(c), as applicable, the L Options will
terminate at the Close of Business on the first Business Day following the
expiration of the one-year period which began on the date of the Grantee's
death, or (ii) prior to the expiration of a period of time following termination
of the Grantee's employment during which the L Options remain exercisable as
provided in Section 7(d), the L Options will terminate at the Close of Business
on the first Business Day following the expiration of (A) the one-year period

3

--------------------------------------------------------------------------------






which began on the date of the Grantee's death or (B) the Special Termination
Period, whichever period is longer.

        (c)   Subject to Section 7(b), if the Grantee's employment with the
Company and its Subsidiaries terminates by reason of Disability, then the
L Options will terminate at the Close of Business on the first Business Day
following the expiration of the one-year period which began on the date of
termination of the Grantee's employment.

        (d)   If the Grantee's employment with the Company and its Subsidiaries
is terminated by the Company or a Subsidiary without Cause, the L Options will
terminate at the Close of Business on the first Business Day following the
expiration of the Special Termination Period. The Special Termination Period is
the period of time beginning on the date of the Grantee's termination of
employment and continuing for the number of days that is equal to the sum of
(a) 90, plus (b) 180 multiplied by the Grantee's total Years of Continuous
Service. A Year of Continuous Service means a consecutive 12-month period,
measured by the Grantee's hire date (as reflected in the payroll records of the
Company or a Subsidiary) and the anniversaries of that date, during which the
Grantee is employed by the Company or a Subsidiary without interruption. For
purposes of determining the Grantee's Years of Continuous Service, Grantee's
employment with the Company's former parent, AT&T Broadband LLC, formerly known
as Tele-Communications, Inc. ("TCI"), and any predecessor of the Company or TCI
will be included, provided that the Grantee's hire date with the Company or a
Subsidiary occurred within 30 days following the Grantee's termination of
employment with TCI or such predecessor. If the Grantee was employed by a
Subsidiary at the time of such Subsidiary's acquisition by the Company, the
Grantee's employment with the Subsidiary prior to the acquisition date will be
included in determining the Grantee's Years of Continuous Service unless the
Committee, in its sole discretion, determines that such prior employment will be
excluded.

        (e)   If the Grantee's employment with the Company and its Subsidiaries
is terminated by the Company for Cause, then the L Options will terminate
immediately upon such termination of the Grantee's employment.

        In any event in which L Options remain exercisable for a period of time
following the date of termination of the Grantee's employment as provided above,
the L Options may be exercised during such period of time only to the extent the
same were exercisable as provided in Section 3 above on such date of termination
of the Grantee's employment. Notwithstanding any period of time referenced in
this Section 7 or any other provision of this Section 7 that may be construed to
the contrary, the L Options will in any event terminate upon the expiration of
the Term.

        8.    Forfeiture for Misconduct and Repayment of Certain Amounts.    If
(i) a material restatement of any financial statement of the Company (including
any consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company any and all Forfeitable Benefits received by the
Grantee during the Misstatement Period. "Forfeitable Benefits" means (i) any and
all cash and/or shares of L Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of L Stock, and (ii) any proceeds received by the Grantee
from the sale, exchange, transfer or other disposition during the Misstatement
Period of any shares of L Stock received by the Grantee upon the exercise,
vesting or payment during the Misstatement Period of any Award held by the
Grantee. By way of clarification, "Forfeitable Benefits" will not include any
shares of L stock received upon exercise of any L Options during the
Misstatement Period that are not

4

--------------------------------------------------------------------------------




sold, exchanged, transferred or otherwise disposed of during the Misstatement
Period. "Misstatement Period" means the 12-month period beginning on the date of
the first public issuance or the filing with the Securities and Exchange
Commission, whichever occurs earlier, of the financial statement requiring
restatement.

        9.    Nontransferability.    During the Grantee's lifetime, the
L Options are not transferable (voluntarily or involuntarily) other than
pursuant to a Domestic Relations Order and, except as otherwise required
pursuant to a Domestic Relations Order, are exercisable only by the Grantee or
the Grantee's court appointed legal representative. The Grantee may designate a
beneficiary or beneficiaries to whom the L Options will pass upon the Grantee's
death and may change such designation from time to time by filing a written
designation of beneficiary or beneficiaries with the Committee on the form
annexed hereto as Exhibit B or such other form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee's death, the L Options will
pass by will or the laws of descent and distribution. Following the Grantee's
death, the L Options, if otherwise exercisable, may be exercised by the person
to whom such option or right passes according to the foregoing and such person
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement.

        10.    No Stockholder Rights.    Prior to the exercise of L Options in
accordance with the terms and conditions set forth in this Agreement, the
Grantee will not be deemed for any purpose to be, or to have any of the rights
of, a stockholder of the Company with respect to any shares of L Stock, nor will
the existence of this Agreement affect in any way the right or power of the
Company or any stockholder of the Company to accomplish any corporate act,
including, without limitation, the acts referred to in Section 11.16 of the
Plan.

        11.    Adjustments.    If the outstanding shares of L Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up-spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of L Stock, or other similar corporate event (including mergers or
consolidations other than those which constitute Approved Transactions, which
shall be governed by Section 11.1(b) of the Plan) affects shares of L Stock such
that an adjustment is required to preserve the benefits or potential benefits
intended to be made available under this Agreement, then the L Options will be
subject to adjustment (including, without limitation, as to the number of
L Options and the Base Price per share of such L Options) in the sole discretion
of the Committee and in such manner as the Committee may deem equitable and
appropriate in connection with the occurrence of any of the events described in
this Section 11 following the Vesting Anniversary Date.

        12.    Restrictions Imposed by Law.    Without limiting the generality
of Section 11.8 of the Plan, the Grantee will not exercise the L Options, and
the Company will not be obligated to make any cash payment or issue or cause to
be issued any shares of L Stock, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of L Stock are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
L Options or the resulting payment of cash or issuance of shares of L Stock to
comply with any such law, rule, regulation or agreement.

        13.    Notice.    Unless the Company notifies the Grantee in writing of
a different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and

5

--------------------------------------------------------------------------------




will be delivered personally or sent by United States first class mail, postage
prepaid and addressed as follows:

Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Charles Y. Tanabe, Esq.

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee's address as listed in
the records of the Company on the Effective Date, unless the Company has
received written notification from the Grantee of a change of address.

        14.    Amendment.    Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated in Section 11.7(b) of the Plan. Without limiting the
generality of the foregoing, without the consent of the Grantee,

        (a)   this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company's stockholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in or of the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and

        (b)   subject to any required action by the Board or the stockholders of
the Company, the L Options granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any L Options to
the extent then exercisable.

        15.    Grantee Employment.    Nothing contained in this Agreement, and
no action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any employing Subsidiary to terminate the Grantee's employment at any
time, with or without cause, subject to the provisions of any employment
agreement between the Grantee and the Company or any Subsidiary.

        16.    Nonalienation of Benefits.    Except as provided in Section 9 of
this Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

        17.    Governing Law.    This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.

6

--------------------------------------------------------------------------------



        18.    Construction.    References in this Agreement to "this Agreement"
and the words "herein," "hereof," "hereunder" and similar terms include all
Exhibits and Schedules appended hereto. The word "include" and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Committee upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

        19.    Duplicate Originals.    The Company and the Grantee may sign any
number of copies of this Agreement. Each signed copy will be an original, but
all of them together represent the same agreement.

        20.    Rules by Committee.    The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Committee may adopt from time to time.

        21.    Entire Agreement.    This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and the Grantee regarding the subject matter hereof. The Grantee and the
Company hereby declare and represent that no promise or agreement not herein
expressed has been made and that this Agreement contains the entire agreement
between the parties hereto with respect to the Award and replaces and makes null
and void any prior agreements between the Grantee and the Company regarding the
Award. This Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

        22.    Grantee Acceptance.    The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company.

        23.    Code Section 409A Compliance.    If any provision of this
Agreement would result in the imposition of an excise tax under Section 409A of
the Code and related regulations and Treasury pronouncements ("Section 409A"),
that provision will be reformed to avoid imposition of the excise tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under this Agreement.

[Signature page follows.]

7

--------------------------------------------------------------------------------



SIGNATURE PAGE TO NON-QUALIFIED STOCK OPTION AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

    LIBERTY MEDIA CORPORATION
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
Name:
 
  


--------------------------------------------------------------------------------


 
 
Title:
 
 


--------------------------------------------------------------------------------


 
 
ACCEPTED:
 
 
  


--------------------------------------------------------------------------------


 
 
Grantee Name:
 
 


--------------------------------------------------------------------------------


 
 
Address:
 
  


--------------------------------------------------------------------------------


 
 
SSN:
 
 


--------------------------------------------------------------------------------

 


Number of shares of L Stock as to which Options are granted    


--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



EXHIBIT A
TO
NON-QUALIFIED STOCK OPTION AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

[COPY OF LIBERTY MEDIA CORPORATION 2000 INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 19, 2004)]

9

--------------------------------------------------------------------------------



EXHIBIT B
TO
NON-QUALIFIED STOCK OPTION AGREEMENT
DATED AS OF                        , 20        BETWEEN LIBERTY MEDIA CORPORATION
AND GRANTEE

DESIGNATION OF BENEFICIARY

    I,     


--------------------------------------------------------------------------------

  (the "Grantee"), hereby declare


that upon my death
 
  


--------------------------------------------------------------------------------


 
  (the "Beneficiary") of     Name    
                        ,   Street Address   City   State   Zip Code
who is my
 
  


--------------------------------------------------------------------------------


 
, will be entitled to the     Relationship to Grantee    
L Options and all other rights accorded the Grantee by the above-referenced
grant agreement (the "Agreement").

        It is understood that this Designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee's death. If any such condition is not
satisfied, such rights will devolve according to the Grantee's will or the laws
of descent and distribution.

        It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked and that this Designation of Beneficiary
may only be revoked in writing, signed by the Grantee, and filed with the
Company prior to the Grantee's death.

  


--------------------------------------------------------------------------------

Date     


--------------------------------------------------------------------------------

Grantee

10

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.17

